Appellate Case: 21-4093     Document: 010110744428          Date Filed: 09/26/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                                         PUBLISH                                Tenth Circuit

                   UNITED STATES COURT OF APPEALS September 26, 2022
                                                                           Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                              Clerk of Court
                          _______________________________________

  JEANNIE PARKER,

         Plaintiff - Appellant,

  v.                                                            No. 21-4093

  UNITED AIRLINES, INC.,

         Defendant - Appellee.

                     ___________________________________________

                Appeal from the United States District Court
                          for the District of Utah
                       (D.C. No. 2:19-CV-00045-BSJ)
                          ___________________________________________

 Peter M. Katsaros, Hahn Loeser & Parks LLP (Eugene E. Endress and Rashmi D.
 Shivnani, Hahn Loeser & Parks LLP with him on the briefs), Chicago, Illinois,
 for Plaintiff-Appellant.

 Jessica E. Whelan, Holland & Hart LLP, Las Vegas, Nevada (Bryan K. Benard,
 Holland & Hart LLP, Salt Lake City, Utah, with her on the briefs), for
 Defendant-Appellee.
                      __________________________________________

 Before HOLMES, BACHARACH, and PHILLIPS, Circuit Judges.
                ___________________________________________

 BACHARACH, Circuit Judge.
              ___________________________________________

       This case involves provisions of the Family and Medical Leave Act

 (FMLA), 29 U.S.C. §§ 2601–54. This statute prohibits employers from
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 2



 retaliating against employees for taking FMLA leave. 29 U.S.C.

 § 2615(a)(2). We may assume for the sake of argument that the prohibition

 would ordinarily apply when an employer adopts an immediate

 supervisor’s recommendation to fire an employee for taking FMLA leave.

 With that assumption, we must decide whether the prohibition would apply

 when the employee obtains consideration by independent decisionmakers.

       We answer no. Retaliation entails a causal link between an

 employee’s use of FMLA leave and the firing. That causal link is broken

 when an independent decisionmaker conducts her own investigation and

 decides to fire the employee.

 I.    Ms. Parker’s supervisor recommends the firing of Ms. Parker,
       and two independent decisionmakers consider the
       recommendation.

       Ms. Parker fielded calls for United, booking flight reservations. Ms.

 Parker took FMLA leave because she had a vision disorder and her father

 had cancer. About five months after approving the leave, Ms. Parker’s

 supervisor suspected that Ms. Parker was avoiding new calls by telling

 customers that she would get additional information, putting the customers

 on hold, and chatting with coworkers about personal matters while the

 customers waited. The supervisor characterized Ms. Parker’s conduct as

 “call avoidance.”




                                        2
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 3



       This suspicion led to a meeting between the supervisor, Ms. Parker,

 and a union representative. At the meeting, the supervisor played

 recordings of three calls between Ms. Parker and customers:

       1.     On the first call, Ms. Parker had talked to a customer for about
              4 minutes. But she stayed on the line for another 54 minutes.
              Ms. Parker admitted that she had “failed to disconnect the call
              when saying goodbye” or “watch the time,” which “resulted in
              a hung call for a huge amount of time.” Appellant ’s App ’x
              vol. 2, at 383, 390.

       2.     On the second call, Ms. Parker had put a customer on hold for
              15 minutes. Right after putting the customer on hold, Ms.
              Parker asked another supervisor for help. After getting the
              help, Ms. Parker and the other supervisor chatted about
              personal matters for over 18 minutes while the customer stayed
              on hold. According to another supervisor, Ms. Parker hung up
              on the customer. Ms. Parker denied hanging up on the
              customer. But she acknowledged and “regrett[ed] leaving the
              customer on hold for a LENGHLY [sic] amount of time and the
              call dropped/disconnected while [she] vented [her] home and
              work frustrations.” Id.

       3.     On the third call, Ms. Parker had put a customer on hold for
              over 20 minutes and then hung up. Id. Ms. Parker explained
              that (1) her computer had locked up and (2) she had “spent a
              long time away from the monitor trying to regroup [her]
              emotions. ” Id. at 390. When she returned to the call, she
              mistakenly hung up on the customer. Id.

       Following this meeting, United suspended Ms. Parker while

 investigating her performance. During this investigation, the supervisor

 reviewed more of Ms. Parker’s phone calls with customers and

 recommended that United fire Ms. Parker.

       United’s policies prohibited the supervisor from firing Ms. Parker.

 Under these policies, United had to select a manager to conduct a meeting


                                        3
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 4



 and to allow participation by Ms. Parker, her supervisor, and a union

 representative. All of them could present arguments and evidence, and the

 manager would decide whether to fire Ms. Parker.

       United applied this policy, selecting a manager to conduct the

 meeting. In attendance with her were Ms. Parker, the supervisor, and a

 union representative. The supervisor played recordings of the three calls

 and presented written summaries of other calls. The supervisor argued that

 the other calls had violated United’s policies by unnecessarily putting

 customers on lengthy holds while chatting with other employees about

 personal matters.

       Ms. Parker’s union representative challenged the supervisor’s

 account about two of Ms. Parker’s calls. The union representative

 contended that

       •      the customer had ended one of the calls and

       •      Ms. Parker had to end the other call because of computer
              problems.

 But the union representative acknowledged a decline in Ms. Parker’s work

 performance based on her circumstances: She suffered from a vision

 disorder and had been taking care of her terminally ill father. Given the

 circumstances and Ms. Parker’s long work history, the union representative

 asked United to apply its progressive discipline policy rather than to fire




                                        4
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 5



 her. The manager sided with the supervisor, agreeing with her

 recommendation to fire Ms. Parker for serious policy violations.

       United’s policy allowed Ms. Parker to appeal the firing by submitting

 a grievance. If she were to submit a grievance, another manager would

 conduct the appeal through a conference call. In the conference call, the

 fired employee and a union representative could participate and present

 further arguments and evidence.

       Ms. Parker invoked this procedure by submitting a grievance. She

 declined to participate, relying on her union representative. The union

 representative admitted in the conference call that Ms. Parker had “no

 excuse for the demonstrated behavior of call avoidance except for being

 under extreme mental duress.” Appellant’s App’x vol. 2, at 411. With this

 admission, the union representative asked United to give Ms. Parker

 another chance. The senior manager declined and concluded that United

 hadn’t acted improperly in firing Ms. Parker.

 II.   Ms. Parker bore the burden to show pretext.

       For a prima facie case, Ms. Parker needed to show that (1) she had

 taken leave authorized by the FMLA, (2) United had taken a materially

 adverse action, and (3) a causal connection had existed between Ms.

 Parker ’s FMLA leave and United ’s decision to fire her. See Metzler v. Fed.

 Home Loan Bank of Topeka, 464 F.3d 1164, 1170 (10th Cir. 2006).




                                        5
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 6



        United doesn’t question the existence of a prima facie case. So

 United needed to present “a legitimate non-discriminatory reason for the

 adverse employment action.” Litzsinger v. Adams Cnty. Coroner’s Off.,

 225 F.4th 1280, 1287 (10th Cir. 2022) (quoting Smothers v. Solvay Chems.,

 Inc., 740 F.3d 530, 538 (10th Cir. 2014)). United presented a legitimate

 reason: call avoidance. So Ms. Parker needed to show that this reason had

 been pretextual. Id. She could show pretext through evidence “that a

 discriminatory reason [had] more likely motivated [United] or that [its]

 proffered explanation [had been] unworthy of credence.” Zamora v. Elite

 Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir. 2007) (quoting Stinnett v.

 Safeway, Inc., 337 F.3d 1213, 1218 (10th Cir. 2003)).

        The district court granted summary judgment to United based on Ms.

 Parker’s failure to show pretext. The court reasoned that United had fired

 Ms. Parker after hearing her side.

 III.   We conduct de novo review based on the summary-judgment
        standard.

        We engage in de novo review of the district court’s summary-

 judgment ruling, applying the same standard that applied in district court.

 SEC v. GenAudio Inc., 32 F.4th 902, 920 (10th Cir. 2022). Under this

 standard, the district court must view the evidence and draw all justifiable

 inferences favorably to Ms. Parker. Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 255 (1986). Viewing the evidence and drawing reasonable



                                        6
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 7



 inferences favorably to Ms. Parker, the district court could grant summary

 judgment to United only without a “genuine dispute as to any material

 fact” and United’s showing of an entitlement “to judgment as a matter of

 law.” Fed. R. Civ. P. 56(a).

 IV.   Ms. Parker argues that the district court should have imputed the
       supervisor ’s retaliatory motive to United.

       Ms. Parker argues that the district court erred in

       •      relying on the manager’s independence and

       •      disregarding the supervisor’s retaliatory motive.

 For those arguments, Ms. Parker relies on the cat’s paw theory. That theory

 imputes a supervisor’s motive to an employer if the motive influenced the

 employer’s decision. See Singh v. Cordle, 936 F.3d 1022, 1038–39 (10th

 Cir. 2019) (discussing the cat’s paw theory).

       The district court rejected Ms. Parker’s reliance on the cat’s paw

 theory, relying on English v. Colorado Department of Corrections, 248

 F.3d 1002 (10th Cir. 2001). In English, the employer allowed the employee

 to contest findings by an investigator who was allegedly biased. Despite

 this opportunity, the employee declined to respond. We observed that “a

 plaintiff [could not] claim that a firing authority [had] relied uncritically

 upon a subordinate’s prejudiced recommendation where the plaintiff had an

 opportunity to respond to and rebut the evidence.” Id. at 1011.




                                        7
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022    Page: 8



       Given this observation in English, the district court reasoned that

 Ms. Parker could have presented evidence and arguments to rebut the

 recommendation of an allegedly biased supervisor. So in the court’s view,

 the alleged bias could not be imputed to the employer.

       Ms. Parker argues that the district court erred by skipping over a

 later Supreme Court opinion: Staub v. Proctor Hospital, 562 U.S. 411

 (2011). Staub involved a claim of employment discrimination under

 another federal statute (the Uniformed Services Employment and

 Reemployment Rights Act, 38 U.S.C. § 4311(a)). There the Court analyzed

 the claim based on proximate cause: “[I]f a supervisor performs an act

 motivated by . . . [illegal] animus that is intended by the supervisor to

 cause an adverse employment action, and if that act is a proximate cause of

 the ultimate employment action, then the employer is liable . . . .” Staub,

 562 U.S. at 422 (emphasis in original). We may assume for the sake of

 argument that this standard applies to FMLA claims. See Marshall v.

 Rawlings Co., 854 F.3d 368, 378 (6th Cir. 2017) (“The rationale for the

 cat’s paw theory applies equally to FMLA retaliation claims . . . .”); Marez

 v. St.-Gobain Containers Inc., 688 F.3d 958 (8th Cir. 2012) (applying the

 cat’s paw theory to an FMLA claim).

       In Staub, the Supreme Court concluded that if an employer had

 conducted an independent investigation and rejected an employee’s

 allegations of illegal animus by a supervisor, the employer could still incur


                                        8
Appellate Case: 21-4093     Document: 010110744428   Date Filed: 09/26/2022   Page: 9



 liability under a cat’s paw theory. 562 U.S. at 421. Despite the employer’s

 investigation, “the supervisor’s biased report may remain a causal factor if

 the independent investigation takes it into account without determining

 that the adverse action was, apart from the supervisor’s recommendation,

 entirely justified.” Id.

       Applying Staub, Ms. Parker maintains that the district court

 erroneously relied on our earlier analysis in English. She points to our

 statement in English that “[a] plaintiff cannot claim that a firing authority

 relied uncritically upon a subordinate’s prejudiced recommendation where

 the plaintiff had an opportunity to respond and rebut the evidence

 supporting the recommendation.” Appellant’s Opening Br. 38–39 (quoting

 English v. Colo. Dep’t of Corr., 248 F.3d 1002, 1011 (10th Cir. 2001)).

 After Staub, she argues, the opportunity to rebut a biased supervisor’s

 recommendation does not foreclose a cat’s paw theory. Staub, 562 U.S. at

 421. And here, she asserts, the supervisor’s bias led to the firing.

 V.    Ms. Parker did not invite the alleged error.

       United argues that Ms. Parker invited any possible error by arguing

 in district court that English applied. We disagree.

       The “invited error doctrine” prevents a party from arguing that the

 district court erred “in adopting a proposition that the party had urged the

 district court to adopt.” United States v. DeBerry, 430 F.3d 1294, 1302

 (10th Cir. 2005). The doctrine is based on reliance interests. Id. “Having


                                          9
Appellate Case: 21-4093   Document: 010110744428    Date Filed: 09/26/2022   Page: 10



  induced the court to rely on a particular erroneous proposition of law or

  fact, a party may not at a later stage use the error to set aside the

  immediate consequences of the error.” United States v. Morrison, 771 F.3d

  687, 694 (10th Cir. 2014) (quoting United States v. DeBerry, 430 F.3d

  1294, 1302 (10th Cir. 2005)).

        We have applied the invited error doctrine when a party

        •     advances an appellate challenge to the same jury instruction
              that it had proposed at trial, see United States v. Sturm, 673
              F.3d 1274, 1281 (10th Cir. 2012), or

        •     urges use of a standard of review that differs from the one that
              the party had earlier recommended, see St. Anthony Hosp. v.
              U.S. Dep’t of HHS, 309 F.3d 680, 696 (10th Cir. 2002).

        In arguing that Ms. Parker invited any error, United points to

  Ms. Parker’s reliance on English in her district court briefing. There she

  had cited English for the proposition that she needed “to show that the

  decision maker [had] followed the biased recommendation of a subordinate

  without independently investigating the complaint.” Appellant’s App’x

  vol. 2, at 463. The district court cited English for the same point.

  Appellant’s App’x vol. 7, at 1398. 1 Though Ms. Parker argues that the



  1
         United also points to the district court’s statement that “[a] plaintiff
  cannot claim that a firing authority relied uncritically upon a subordinate's
  prejudiced recommendation where the plaintiff had an opportunity to
  respond to and rebut the evidence supporting the recommendation.”
  Appellant’s App’x vol. 7, at 1398 (quoting English v. Colo. Dep’t of
  Corrs., 248 F.3d 1002, 1011 (10th Cir. 2001)). But Ms. Parker didn’t make
  this statement in district court.

                                        10
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 11



  district court shouldn’t have relied on English, she didn’t invite the district

  court to reject the argument that she’s now making.

        In district court, Ms. Parker argued that the manager’s investigation

  hadn’t been independent: “[Ms. Parker’s immediate supervisor] [had]

  relentlessly recommended and pursued termination and then [the manager]

  concurred in that decision without conducting her own separate

  investigation.” Appellant’s App’x vol. 6, at 1049–50. On appeal, Ms.

  Parker argues again that the manager improperly relied on the supervisor

  despite her bias. See Appellant’s Opening Br. at 39–42 (arguing that “[the

  manager] was influenced by [the supervisor’s] biased recommendation to

  terminate [Ms. Parker]”).

        The district court reasoned that the manager was independent because

  she had allowed Ms. Parker to present evidence and arguments. Ms. Parker

  did not invite this reasoning even though she had cited English. So Ms.

  Parker did not invite the error that she now alleges.

  VI.   The evidence does not support Ms. Parker ’s cat ’s paw theory.

        Ms. Parker argues that her use of FMLA leave had sparked retaliation

  from her supervisor. For the sake of argument, we can assume that Ms.

  Parker is right. With that assumption, we’d need to decide whether

  United’s procedures had broken the causal chain between the supervisor’s

  retaliatory motive and the firing. In our view, United broke the causal

  chain by directing other managers to independently investigate and decide


                                        11
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 12



  whether to adopt the supervisor’s recommendation. See Singh v. Cordle,

  936 F.3d 1022, 1038 (10th Cir. 2019) (“One way an employer can ‘break

  the causal chain’ between the subordinate’s biased behavior and the

  adverse employment action is for another person . . . higher up in the

  decision-making process to independently investigate the grounds for

  dismissal.”).

        A.    Ms. Parker ’s opportunity to respond to the supervisor ’s
              evidence does not defeat her cat’s paw theory.

        United argues that it broke the causal chain by relying on

  independent decisionmakers

        •     to investigate and decide whether to adopt the supervisor’s
              recommendation and

        •     to give fresh consideration and decide whether to reverse the
              decision to fire Ms. Parker.

  To challenge these arguments, Ms. Parker relies on a cat’s paw theory. But

  this theory doesn’t apply when independent decisionmakers “conduct their

  own investigations without relying on biased subordinates.” Ward v.

  Jewell, 772 F.3d 1199, 1205 (10th Cir. 2014).

        Ms. Parker contends that the district court erred in declining to rely

  on the cat’s paw theory. For this contention, she points to the court’s

  observations that (1) she “had the opportunity to present any information

  she chose” and (2) “the manager did in fact hear presentations from both




                                        12
Appellate Case: 21-4093    Document: 010110744428     Date Filed: 09/26/2022   Page: 13



  parties.” Appellant’s App’x vol. 7, at 1398. Ms. Parker responds that her

  opportunity to present arguments would not alone prevent liability.

         We agree with Ms. Parker. The inquiry involves the independence of

  the employer’s investigation, not the employee’s opportunity to respond.

  Staub v. Proctor Hosp., 562 U.S. 411, 421 (2011); see Lobato v. N.M.

  Env’t Dep’t, 733 F.3d 1283, 1296 (10th Cir. 2013) (rejecting an

  employee’s cat’s paw theory because “there is no indication that [the

  decisionmakers] ultimately relied on [the supervisor’s] version of the

  facts”).

         But we need not remand for the district court to apply the right test.

  Because our review is de novo, we can apply the right test to the

  undisputed evidence. See Knitter v. Corvias Mil. Living, LLC, 758 F.3d

  1214, 1227 n.9 (10th Cir. 2014) (“[B]ecause our standard of review is de

  novo, we are free to apply the proper test here, and we may affirm on any

  ground supported by the record.”).

         B.      The first manager relied on her own investigation in
                 deciding to fire Ms. Parker.

         Ms. Parker contends that she presented evidence of the manager’s

  reliance on the supervisor. In support, Ms. Parker states that the manager

     •        did not review most of the calls that the supervisor had criticized,

     •        credited the supervisor’s statements about some issues, and

     •        deferred to the supervisor in refusing to apply United’s
              progressive discipline policy.

                                          13
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 14




  We reject these arguments.

        1.    Review of the Other Calls

        The manager ’s alleged failure to review most of the calls does not

  show a retaliatory motive. She limited her inquiry based on what Ms.

  Parker’s union representative had said.

        In the meeting, Ms. Parker’s supervisor had complained about the

  handling of multiple calls from customers, characterizing Ms. Parker’s

  conduct as a pattern of call avoidance. Ms. Parker’s union representative

  responded that she had listened to

        •     the 3 calls that the supervisor had relied on and

        •     other calls from the same 5-week period.

  The union representative added that

        •     there had been “enough to see the pattern” and

        •     the manager didn’t need to listen to the other calls that the
              union representative had heard.

  Appellant’s App’x vol. 2, at 396.

        The other calls showed that Ms. Parker had

        •     put a customer on hold for 8 minutes and 40 seconds with no
              activity,

        •     put a customer on hold for 21 minutes and 50 seconds,

        •     put a customer on hold for 6 minutes and 10 seconds with no
              activity,



                                        14
Appellate Case: 21-4093   Document: 010110744428    Date Filed: 09/26/2022   Page: 15



        •     taken 25 minutes to complete a customer call while spending
              only 2–3 minutes working,

        •     read trade emails for 2–3 minutes after a call,

        •     violated company policy in assigning a seat to a caller’s wife,

        •     put a customer on hold for 17 minutes and 30 seconds,

        •     violated company policy by overbooking and putting a
              customer on hold for 10 minutes and 30 seconds,

        •     kept a customer waiting for 21 minutes and 50 seconds to get a
              seat assignment,

        •     kept a customer on hold for 12 minutes and 10 seconds, and

        •     kept a customer on hold for 38 minutes and 10 seconds.

  Id. at 380–83. At the meeting, Ms. Parker’s union representative did not

  dispute the supervisor’s characterization of these calls. Id. at 396. 2

        Given the union representative’s admission of a pattern from the

  calls that she’d heard, the manager’s decision to play only 3 of the calls

  didn’t suggest pretext.

        2.    Crediting the Supervisor’s Statements

        Ms. Parker also maintains that the manager credited 3 of the

  supervisor’s statements even when they were obviously incorrect:




  2
        In her written statement, the union representative acknowledges that
  she was “not stating that United [was] at fault for [Ms. Parker’s] actions
  [or] denying what happened on the calls.” Appellant’s App’x vol. 4, at 753.


                                        15
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 16



        1.    The manager said that Ms. Parker had hung up on a customer
              during a call when the customer had been disconnected for
              another reason.

        2.    The manager didn’t acknowledge that another call had ended
              prematurely because of computer problems rather than Ms.
              Parker’s neglect.

        3.    The manager erroneously found that the supervisor hadn’t
              known of Ms. Parker’s FMLA leave.

  The manager’s assessment of these statements does not show improper

  reliance on the supervisor.

        For the first call, Ms. Parker acknowledged that she had left the

  customer on hold for a long time “while [she] vented [her] work and home

  frustrations” with a coworker. Id. at 390. The manager did discount Ms.

  Parker’s denial that she’d hung up on the caller. But Ms. Parker did not

  deny that she had been at fault in leaving the customer on hold while

  chatting with a coworker about personal matters.

        For the other call, Ms. Parker didn’t show influence from the

  supervisor’s retaliatory motive. The manager knew what had happened

  because she sampled key points throughout the call. And there’s no

  evidence that Ms. Parker or her union representative had said anything in

  the meeting about a computer problem on this call. See id. at 396.

        As to Ms. Parker’s FMLA leave, the manager said only that the

  supervisor had denied awareness of Ms. Parker’s medical condition. Id. at

  403. The summary of the meeting supports the manager’s account. See id.



                                        16
Appellate Case: 21-4093   Document: 010110744428    Date Filed: 09/26/2022   Page: 17



  at 397 (reporting the supervisor’s statement that “[she] was not aware of

  [Ms. Parker] using much FMLA [leave] or the condition she had”). And the

  manager’s statement does not suggest a failure to investigate Ms. Parker’s

  work performance. The manager made her findings based on undisputed

  evidence of deficiencies in Ms. Parker’s work.

         3.   Policy of Progressive Discipline

        The manager’s refusal to impose progressive discipline also does not

  show influence from the supervisor. The manager considered the union

  representative’s request, but relied on United’s authority to forgo

  progressive discipline for an egregious offense. Id. at 409.

        Ms. Parker argues that her offenses weren’t egregious, pointing to a

  United employee’s testimony identifying theft or violence as egregious

  offenses. But the employee’s testimony did not suggest that these were the

  only offenses that United considered egregious. We thus reject Ms.

  Parker’s reliance on the policy of progressive discipline. See Lobato v.

  N.M. Env’t Dep’t, 733 F.3d 1283, 1291 (10th Cir. 2013) (concluding that

  when “‘progressive discipline [is] entirely discretionary,’. . . the failure to

  implement progressive discipline is not evidence of pretext” (quoting

  Timmerman v. U.S. Bank, N.A., 483 F.3d 1106, 1120 (10th Cir. 2007))).




                                        17
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 18



        C.    United’s appellate procedure would have broken the causal
              chain even if the manager’s earlier decision hadn’t.

        Even if the manager’s decision had been tainted, Ms. Parker did not

  stop there. She appealed by filing a grievance, triggering a new

  opportunity to contest the firing before another manager. Ms. Parker

  declined to participate, relying instead on her union representative. That

  representative didn’t question the earlier

        •     “call avoidance and a lapse in good judgment,”

        •     finding of “egregious behavior” resulting “in significant
              customer disservice,” or

        •     assessments of particular calls.

  Appellant’s App’x vol. 2, at 409. 411–12.

        United sought summary judgment based in part on the senior

  manager’s decision. In moving for summary judgment, United insisted that

  Ms. Parker had lacked any evidence of the senior manager’s bias. 3 See

  Appellant’s App’x vol. 1, at 47. Ms. Parker responded that “she [had]

  identif[ied] ample evidence of pretext.” See id. vol. 3, at 443. But she cited

  no evidence of the senior manager’s bias. See id. at 444–59 (discussing




  3
        The district court did not address this argument. But we can rely on
  this argument because United raised it in district court, the parties fully
  briefed it there, and United reurges the argument on appeal. See Havens v.
  Johnson, 783 F.3d 776, 782 (10th Cir. 2015).


                                        18
Appellate Case: 21-4093   Document: 010110744428     Date Filed: 09/26/2022   Page: 19



  evidence questioning the supervisor’s motives but not the motives of the

  senior manager).

        In her reply brief, Ms. Parker argues that

        •     the senior manager decided the appeal more than two months
              after the firing and

        •     the senior manager relied on the first manager’s tainted
              findings.

        We reject these arguments. Though Ms. Parker had already been

  fired, she admitted that the grievance could have resulted in reinstatement.

  Oral Arg. at 5:26–5:56. And we’ve held that the causal chain is broken

  when an independent decisionmaker reviews the firing after it’d taken

  place. Singh v. Cordle, 936 F.3d 1022, 1039 (10th Cir. 2019) (“The causal

  chain can even be broken by an independent review that takes place after

  the adverse action.”); see Thomas v. Berry Plastics Corp., 803 F.3d 510,

  517 (10th Cir. 2015) (holding that the claimant’s “virtually immediate

  post-termination review process—which was designed to identify and

  unwind termination decisions that violated company practices and

  policies—sufficiently constrained any retaliatory animus that [the

  immediate supervisor] may have possessed”).

        Ms. Parker points out that the senior manager’s decision came 85

  days after she’d been fired. We’ve not yet addressed the significance of a

  delay between the firing and an appellate decision upholding the firing.

  When we held that a post-termination review process had broken the chain


                                        19
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 20



  of causation, the review process had taken place only 2 days after the

  firing. Thomas, 803 F.3d at 517. But we didn’t say anything to suggest that

  a greater delay would have changed the result.

        We can assume for the sake of argument that if the delay had

  prejudiced Ms. Parker, the appeal to United might not have broken the

  causal chain. Even with this assumption, however, Ms. Parker couldn’t

  prevail because she hasn’t alleged prejudice from the 85-day delay. With

  no alleged prejudice from the delay, United’s appellate procedure would

  have broken the causal chain even if the first manager’s decision hadn’t. 4

  VII. We direct Ms. Parker to file some documents under seal.

        Ms. Parker moves to file certain documents under seal. She’d

  attached these documents when responding to United’s motion for summary

  judgment. The district court allowed Ms. Parker to file the documents

  under seal. Ms. Parker makes the motion based on United’s preference, not




  4
         Ms. Parker also argues that her supervisor acted with retaliatory
  intent. See Appellant’s Opening Br. at 42–53. Because United showed that
  it had fired Ms. Parker for reasons unrelated to the supervisor’s allegedly
  retaliatory motives, we need not address this evidence. See Singh v.
  Cordle, 936 F.3d 1022, 1039 (10th Cir. 2019) (discussing evidence
  presented to a grievance committee and stating that this evidence had
  “conclusively broke[n] the causal chain between [a supervisor’s] alleged
  animus and Plaintiff’s nonrenewal”).


                                        20
Appellate Case: 21-4093   Document: 010110744428   Date Filed: 09/26/2022   Page: 21



  her own. Responding to the motion, United urges the continued sealing of

  Ms. Parker’s Exhibits I, J, Z, AA, BB, CC, EE, and FF. 5

          The public enjoys a common law right of access to judicial records.

  JetAway Aviation, LLC v. Bd. of Cnty. Comm’rs, 754 F.3d 824, 826 (10th

  Cir. 2014). But the right is not absolute. Id. The Court may order the

  sealing of documents if competing interests outweigh the public’s interest.

  Id. For example, we have allowed sealing of documents reflecting a party’s

  finances and business practices. See Sorenson Commc’ns, Inc. v. FCC, 659

  F.3d 1035, 1041 n.4 (10th Cir. 2011).

          United contends that eight exhibits contain proprietary information,

  and Ms. Parker has not rebutted this contention. We thus conclude that

  United’s interests support the sealing of these exhibits (L, J, Z, AA, BB,

  CC, EE, and FF). So we direct Ms. Parker to file these documents under

  seal.

                                        ***

          We affirm the grant of summary judgment to United, and we grant in

  part and deny in part Ms. Parker’s motion for leave to file documents under

  seal.




  5
        The court clerk instructed Ms. Parker to publicly file all of the
  previously sealed exhibits that United no longer seeks to keep confidential
  (H, L, M, Q, R, U, V, and W).


                                        21
Appellate Case: 21-4093      Document: 010110744428          Date Filed: 09/26/2022     Page: 22



  Parker v. United Airlines, Inc., No. 21-4093
  HOLMES, J., Concurring.


         With the exception of Part VII of the principal opinion—which I join in full—I

  respectfully concur in the judgment. Like the principal opinion, I conclude that Ms.

  Parker’s appellate challenge—brought under the Family Medical Leave Act (FMLA), 29

  U.S.C. §§ 2601–2654—fails on the merits because her showing of retaliation under a

  cat’s paw theory is inadequate. Yet I reach that outcome by a path that I respectfully

  assert is more judicially modest and thus more appropriate—viz. by a path that entails

  less parsing of the record in order to opine on matters that ultimately are not dispositive.

  For purposes of considering Ms. Parker’s cat’s paw theory, I make two analytical

  assumptions. First, unlike Part V of the principal opinion, I only assume arguendo that

  Ms. Parker did not invite the district court to err through her invocation of our decision in

  English v. Colorado Department of Corrections, 248 F.3d 1002, 1011 (10th Cir. 2001).

  Second, on the merits, I assume without deciding that Ms. Parker’s supervisor acted with

  prohibited retaliatory animus.

         Furthermore, though I see no need to opine on whether the Supreme Court’s cat’s

  paw holding in Staub v. Proctor Hospital, 562 U.S. 411 (2011)—which involved a

  different employment statute than the one at issue here—applies in all material respects

  to the resolution of Ms. Parker’s cat’s paw arguments, like our prior cases, I have no

  difficulty in determining that, as refined in Staub, the “underlying principles of agency

  upon which subordinate bias theories are based” apply with full force here. Simmons v.

  Sykes Enters., Inc., 647 F.3d 943, 949 (10th Cir. 2011) (concluding that “the underlying
Appellate Case: 21-4093      Document: 010110744428          Date Filed: 09/26/2022     Page: 23



  principles of agency” discussed in Staub “apply equally” to claims under the Age

  Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. § 621 et seq.,

  notwithstanding important differences between the ADEA and the statute Staub

  addressed); see Singh v. Cordle, 936 F.3d 1022, 1038 (10th Cir. 2019) (interpreting the

  import of Staub and applying that case in the Title VII context); Lobato v. N.M. Env’t

  Dep’t, 733 F.3d 1283, 1294–95 (10th Cir. 2013) (same). Then, applying those agency

  principles, I would hold that Ms. Parker cannot prevail under a cat’s paw theory because

  she failed to establish that the final appellate reviewer of her termination relied

  uncritically on the assumedly biased supervisor’s recommendation. Accordingly, with

  the one exception previously noted, I respectfully concur in the judgment of the principal

  opinion.

     I.      Background Legal Principles

          I briefly elaborate on the principles developed in our precedents following Staub

  that are relevant to the resolution of Ms. Parker’s challenge based on a cat’s paw theory.

          We have interpreted Staub’s import in the context of statutes other than the one at

  issue in Staub. In Lobato, for example, we addressed claims alleging, inter alia,

  employment discrimination based on race and subsequent retaliation in violation of Title

  VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a). See 733 F.3d at

  1294–95. There, a human resources employee at the plaintiff’s employer had

  investigated both the plaintiff’s claims that his supervisor discriminated against him, as

  well as the supervisor’s accusations that the plaintiff had lied on his résumé and on a

  reimbursement request. Id. at 1286–87, 1291–92, 1296. The employee sent a report to

                                                2
Appellate Case: 21-4093      Document: 010110744428          Date Filed: 09/26/2022      Page: 24



  management summarizing her investigation. Id. at 1287. Shortly thereafter, the plaintiff

  was fired. Id. at 1287–88. The decisionmaker’s stated reasons for termination were,

  inter alia, that the plaintiff had lied on his employment application and on a

  reimbursement request. Id. at 1288. In his Title VII claim, the plaintiff invoked the cat’s

  paw theory, claiming that his supervisor impermissibly influenced the decisionmaker’s

  termination decision. Id. at 1294.

         We held that the plaintiff failed to establish liability under a cat’s paw theory. Id.

  at 1296. Under Staub, we explained that “a ‘necessary’ element to a subordinate bias

  claim is the decisionmaker’s uncritical ‘reli[ance]’ on facts provided by a biased

  supervisor.” Id. at 1294 (alteration in original) (quoting Staub, 562 U.S. at 421). “If

  there is no such reliance—that is to say, if the employer independently verifies the facts

  and does not rely on the biased source—then there is no subordinate bias liability.” Id.

  We concluded that the decisionmaker in Lobato did not rely uncritically on the

  supervisor’s biased recommendation. See id. at 1294, 1296. Rather, the decisionmaker

  conducted its own investigation into the plaintiff’s conduct and determined independently

  that the plaintiff had falsified his résumé and a reimbursement request, warranting the

  adverse action—thereby breaking the causal chain and negating the plaintiff’s cat’s paw

  theory. See id. at 1296.

         We also addressed cat’s paw liability under Title VII in Singh v. Cordle, 936 F.3d

  1022 (10th Cir. 2019). In Singh, a university department dean recommended against

  renewing a non-tenured professor’s contract due to the professor’s allegedly deficient

  performance and lack of collegiality. Id. at 1031. The university provost reviewed the

                                                3
Appellate Case: 21-4093      Document: 010110744428          Date Filed: 09/26/2022       Page: 25



  recommendation, and, although he disagreed regarding the professor’s performance, he

  determined that nonrenewal was warranted based on the professor’s lack of collegiality

  alone. Id. Following notice from the provost that his term would end at the close of the

  following academic year, the professor filed a petition before a grievance committee. Id.

  at 1031–32. He claimed that the dean recommended nonrenewal based on discriminatory

  animus and that the provost unjustifiably followed the dean’s recommendation. Id. at

  1032. After hearing the professor’s case, the committee found that the nonrenewal

  decision was not based on animus and recommended nonrenewal to the university

  president, who affirmed the decision. Id. In his Title VII claim, the professor invoked

  the cat’s paw theory, alleging that the dean’s animus proximately caused the nonrenewal

  determination. Id. at 1038.

         We again held that the plaintiff failed to establish liability under the cat’s paw

  theory. See id. As we explained, “[o]ne way an employer can ‘break the causal chain’

  between the subordinate’s biased behavior and the adverse employment action is for

  another person or committee higher up in the decision-making process to independently

  investigate the grounds for dismissal.” Id. (quoting Thomas v. Berry Plastics Corp., 803

  F.3d 510, 516 (10th Cir. 2015)). “[I]f the employer’s investigation results in an adverse

  action for reasons unrelated to the [biased] supervisor’s original biased action, . . . then

  the employer will not be liable.” Id. at 1038–39 (alteration in original) (quoting Staub,

  562 U.S. at 421).

         Applying these principles, we concluded that subsequent levels of independent

  review “broke the causal chain” between the dean’s recommendation and the nonrenewal

                                                4
Appellate Case: 21-4093      Document: 010110744428          Date Filed: 09/26/2022      Page: 26



  determination. Id. at 1039–41. We concluded that the provost did not rely uncritically on

  the dean’s recommendation, as he did not base his decision on alleged performance

  deficiencies that the dean had reported. Id. at 1039. And we concluded that “the

  grievance committee conclusively broke the causal chain between [the dean’s] alleged

  animus and [the] [p]laintiff’s nonrenewal” by reviewing evidence the plaintiff had

  submitted and independently concluding that “nonrenewal was justified.” Id. at 1039.

         Guided by Staub, our decisions in Lobato and Singh therefore establish that a

  plaintiff challenging an adverse action under the cat’s paw theory must demonstrate, at a

  minimum, that the entity conducting the final layer of review relied “‘uncritical[ly]’ . . .

  on facts provided by a biased subordinate.” See Singh, 936 F.3d at 1038 (quoting Lobato,

  733 F.3d at 1294). Showing “uncritical ‘reli[ance]’” at the final layer of review is an

  essential element of cat’s paw liability that the plaintiff bears the burden to establish. See

  Lobato, 733 F.3d at 1294 (alteration in original) (quoting Staub, 562 U.S. at 421)

  (explaining that “the decisionmaker’s” uncritical reliance is “a ‘necessary’ element to a

  subordinate bias claim” (emphasis added) (quoting Staub, 562 U.S. at 421)); see also

  Singh, 936 F.3d at 1039 (explaining that the “[p]laintiff had to show . . . a causal chain

  between [the supervisor’s] allegedly biased input and the decision not to reappoint [the]

  [p]laintiff” (emphasis added)).

         Notably, even “an independent review that takes place after the adverse action”

  can “break the causal chain” if the reviewer is authorized to reverse the decision. See

  Singh, 936 F.3d at 1039 (emphasis added) (citing Thomas, 803 F.3d at 517). Thus, in

  Singh, the grievance committee’s independent determination “conclusively broke the

                                                5
Appellate Case: 21-4093        Document: 010110744428         Date Filed: 09/26/2022        Page: 27



  causal chain” even though it occurred after the provost had formally notified the plaintiff

  of his upcoming nonrenewal. See id. at 1031–32, 1039 (noting that the provost notified

  the plaintiff in February 2014 of his decision not to renew the plaintiff’s appointment and

  the final layer of review reached a determination, at the earliest, in November 2014).

  Similarly, in Thomas, a final “independent termination review process” that “was

  designed to identify and unwind termination decisions” “broke the causal chain between

  [a supervisor’s] purported retaliatory animus and [the plaintiff’s] termination,” even

  though the employer had “officially terminated” the plaintiff before the final review

  occurred. See 803 F.3d at 513, 516–18 (emphasis added).

     II.      Analysis

           Applying the foregoing principles, Ms. Parker’s arguments regarding the final

  appellate reviewer, see Aplt.’s Reply Br. at 25–26, fail to establish United’s liability

  under a cat’s paw theory.

           In particular, our precedents flatly contradict Ms. Parker’s position that the

  appellate reviewer’s decision is “irrelevant” merely because it occurred after she was

  terminated. Id. at 25; see also Aplt.’s App., Vol. VII, at 1296 (Summ. J. Hr’g , dated Jan.

  11, 2021) (asserting that the appellate review decision “is irrelevant”). So long as a

  reviewer is authorized to reverse the adverse action, even an independent review that

  occurs after the adverse action can break the causal chain. See Thomas, 803 F.3d at 517

  (explaining that the “post-termination review process,” which “was designed to . . .

  unwind termination decisions that violated company practices and policies,” broke the

  causal chain between the biased recommendation and the termination (emphasis added));

                                                  6
Appellate Case: 21-4093        Document: 010110744428            Date Filed: 09/26/2022        Page: 28



  see also Singh, 936 F.3d at 1032, 1039 (holding that an independent review, which

  occurred several months after the plaintiff received notification of nonrenewal,

  “conclusively broke the causal chain”). Here, Ms. Parker conceded at oral argument that

  the appellate reviewer could have reversed her termination. Oral Arg. at 5:20–5:55. Ms.

  Parker is therefore incorrect in asserting that the appellate reviewer’s decision is legally

  irrelevant under a cat’s paw theory. 1

         Moreover, Ms. Parker’s argument that the appellate reviewer relied uncritically on

  her supervisor’s biased recommendation is unpersuasive. See Aplt.’s Reply Br. at 26

  (noting that the appellate reviewer “uncritically upheld [the assumedly biased

  supervisor’s] recommendation that [Ms.] Parker be terminated”). The appellate reviewer

  explained that she relied not only on information stemming from the initial stage of


  1
          Citing Thomas’s conclusion that a “virtually immediate post-termination review process”
  broke the causal chain, 803 F.3d at 517, Ms. Parker further claims that the appellate review is
  irrelevant due to the amount of time that elapsed following the adverse action. See Aplt.’s Reply
  Br. at 25 (explaining that the appellate decision did not occur until 85 days after her termination).
  However, I agree with the principal opinion’s assertion that nothing in Thomas “suggest[s] that a
  greater delay would have changed the result.” Principal Op. at 19. Our decisions do not address
  whether the timing of the decision of the final allegedly independent reviewer is a relevant factor
  in determining whether the decision breaks the causal chain (that is, cannot be said to uncritically
  rely on the biased subordinate’s recommendation), and I have no reason to believe that it is.
  Indeed, in Singh, the final layer of review, which “conclusively broke the causal chain,” occurred
  months after the provost notified the plaintiff of the nonrenewal determination. See 936 F.3d at
  1031–32, 1039. Nevertheless, concerning a related matter, I decline to join any suggestion in the
  principal opinion that insofar as any delay in the appellate reviewer’s decision prejudiced Ms.
  Parker, “the appeal to United might not have broken the causal chain.” Principal Op. at 19. The
  principal opinion appropriately does not decide whether prejudice is a relevant factor; instead, it
  merely assumes that even if prejudice were relevant, Ms. Parker alleges no such prejudice here.
  See id. at 19–20. But the principal opinion provides no legal foundation for the suggestion that
  prejudice may be relevant, and I am not aware of any. If the final layer of appellate review is
  authorized to reverse the completed adverse action suffered by the plaintiff, I do not understand
  why alleged prejudice to the plaintiff stemming from delay in the appellate reviewer’s decision
  would have any relevance to the resolution of the dispositive question of whether the appellate
  reviewer uncritically relied on the biased subordinate’s adverse-action recommendation.
                                                   7
Appellate Case: 21-4093      Document: 010110744428         Date Filed: 09/26/2022      Page: 29



  review of the supervisor’s termination recommendation—that is, from the Investigative

  Review Meeting (IRM)—but also on information Ms. Parker’s union representative

  presented at the appellate review meeting, including his concessions regarding Ms.

  Parker’s misconduct. See Aplt.’s App., Vol. II, at 411–12 (Letter from Laurie Ledonne,

  Sr. Hum. Res. Manager, United Airlines, to Jeannie Parker, Plaintiff-Appellant, dated

  Feb. 27, 2019) (explaining that the reviewer reached her decision “[a]fter reviewing the

  facts that were presented at the [IRM] and the information presented at the [appellate

  review]”). As explained in her letter, the appellate reviewer focused in part on the “three

  calls cited for call avoidance.” Id. at 411. With respect to these calls, the union

  representative “stated that he could not negate the call avoidance and a lapse in good

  judgment on [Ms. Parker’s] part.” Id. He further conceded that “there was no excuse for

  the demonstrated behavior of call avoidance except for being under extreme mental

  duress.” Id. These concessions feature prominently in the appellate reviewer’s

  determination, providing strong evidence that the appellate reviewer “independently

  verifie[d] the facts” supporting Ms. Parker’s termination and did not simply rely on

  information from the supervisor or the IRM. See Lobato, 733 F.3d at 1294.

         In attempting to establish uncritical reliance on the supervisor’s allegedly biased

  recommendation, Ms. Parker relies on speculation and conjecture and presents only

  conclusory arguments. That is not enough to carry her burden to establish United’s

  liability under a cat’s paw theory. As with the manager who presided over the IRM, there

  is no indication that Ms. Parker deposed the United manager who served in the role of

  appellate reviewer to determine her rationale or the specific materials she considered or

                                                8
Appellate Case: 21-4093       Document: 010110744428           Date Filed: 09/26/2022       Page: 30



  other specifics of her investigation. Thus, Ms. Parker is left in the problematic position

  of resorting to speculation and conjecture, not hard evidence, in attacking the substance

  and underlying methodology of the appellate reviewer’s decision. 2

         More specifically, Ms. Parker offers no evidence to refute the appellate reviewer’s

  description of her methodology, which evinces independent review. See Aplt.’s App.,

  Vol. II, at 411–12 (discussing consideration of information presented at the IRM and

  during the appellate review, including the union representative’s presentation and

  concessions regarding Ms. Parker’s call avoidance). Without hard evidence to back it up,

  Ms. Parker’s argument that the appellate reviewer’s decisionmaking process in refusing

  to unwind her termination was infected by impermissible subordinate bias is thus

  speculative and conjectural—and, consequently, unpersuasive. See Aplt.’s Reply Br. at

  25–26 (asserting that the appellate reviewer only listened to three of the calls and



  2
          At the summary-judgment hearing before the district court, Ms. Parker engaged in similar
  speculation and conjecture regarding whether the decision of the manager that presided over the
  IRM was impermissibly infected with the assumedly prohibited bias of her supervisor. See
  Aplt’s. App., Vol. VII, at 1312–15 (Summ. J. Hr’g , dated Jan. 11, 2021). She implied that
  because the record was silent regarding the particular documents that the manager relied on both
  before and after the IRM in making her decision, as well as about other details of her
  decisionmaking process, there at least was a genuine dispute of material fact regarding whether
  the manager impermissibly relied on the supervisor’s biased recommendation. See id. at 1313.
  This prompted the district court to effectively inquire whether Ms. Parker—the bearer of the
  burden of persuasion on the cat’s paw theory—had sought to gain answers to the some of these
  questions it identified regarding the manager’s decisionmaking by deposing the manager.
  Notably, Ms. Parker responded in the negative, stating that the decision not to depose the
  manager “was not a strategic decision, [it] was merely a decision based on dollars and cents” and
  that deposing the manager “just wasn’t in [their] litigation war chest.” Id., at 1314–15. There is
  no indication from Ms. Parker’s arguments on appeal that she deposed United’s appellate
  reviewer either—perhaps based on a similar financial calculation. In any event, as with the
  manager that presided over the IRM, Ms. Parker bears the burden of showing that the appellate
  reviewer’s decision was impermissibly infected by the supervisor’s assumedly prohibited bias,
  and she cannot rely on speculation and conjecture to do that.
                                                  9
Appellate Case: 21-4093      Document: 010110744428         Date Filed: 09/26/2022      Page: 31



  questioning factors referenced in the appellate reviewer’s letter to support her decision).

  In sum, Ms. Parker failed to establish that “the supervisor’s biased report . . . remain[ed]

  a causal factor” in the appellate reviewer’s decision to uphold her termination. Staub,

  562 U.S. at 421. Therefore, her FMLA retaliation claim—predicated on a cat’s paw

  theory—cannot prevail.

         Based on the foregoing, with the one exception previously noted, I respectfully

  concur in the judgment.




                                               10